Title: To Thomas Jefferson from James Monroe, 23 August 1820
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Augt 23. 1820.
I return you the extract which you were so kind as to give me the perusal of, with an assurance of my thorough conviction that it cannot fail to have a good effect. The sentiments expressd in favor of an american interest & policy, extended in the first instance to the preservation of order, along our coast, & in our seas, in sound, and will in all probability ripen into a system, at no distant period. The destiny however of this western world depends  on the continued prosperity & success of this portion of it. If the European, has more wisdom & energy, than the African, or Asiatick, I am satisfied that the citizens of this the Republick, have in like proportion, more, & for the same causes, than the inhabitants of any other portion of this hemisphere, not excepting those, or their descendants, who emigrated from other countries, than that, from which we took our origin.The only danger attending a close connection with Portugal, or  Brazil, is that which I suggested to you yesterday. Our union at this time against pirates, would be represented, by some, as an union, against the Colonies, since unfortunately all the piracies, if not connivd at by them, as I  verily believe they are not, proceed from that quarter. Portugal would of course turn it to her account in that way, using it as an instrument to prop her up against a revolutionary movment, which must overwhelm her with the others. The project of such an union will produce, as I presume, a good effort with the present govt of Brazil, but it can never take effect with any but the revolutionary govts, of So America.Very respectfully & affectionately yoursJames Monroe